DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 21-40 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27, 34, 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in the following claims is not clearly understood:
As per claim 27, line 2, it is unclear whether “a workload schedule associated with a node” is related to the “a workload” or “a scheduling change” in claim 1 (i.e. consistent term should be used with “the” or “said”)
Line 2-3 it is unclear whether “at least one node” is referring to “a node” in line 2 (i.e. consistent term should be used with “the” or “said”)
As per claim 34 and 40, they have the same deficiencies as claim 27. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining that using a first set of compute resources in a compute environment to process a workload will satisfy a service level specified in a service level agreement associated with the workload; determining that making a scheduling change for another workload in the compute environment will make available at least one compute resource not in the first set of compute resources and that processing the workload using the at least one compute resource will provide a better service level than the service level specified in the service level agreement; determining a cost for making the scheduling change; and in response to the cost being below a threshold, making the scheduling change.
The claims recite limitations determining that using a first set of compute resources in a compute environment to process a workload will satisfy a service level specified in a service level agreement associated with the workload; determining that making a scheduling change for another workload in the compute environment will make available at least one compute resource not in the first set of compute resources and that processing the workload using the at least one compute resource will provide a better service level than the service level specified in the service level agreement; determining a cost for making the scheduling change; and in response to the cost being below a threshold, making the scheduling change, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “compute resource in a compute environment” in claim 21, “a non-transitory computer storage medium, a processor” in claim 28, and “a processor; and a computer readable storage medium” in claim 35; nothing in the claim elements precludes the step from practically being performed in the mind. For example, determining steps, in the context of this claim encompasses the user manually making determination based on the gathered information, and determining a cost step encompasses the user performing metal calculations, perhaps with the aid of pen and paper. Finally, the making the scheduling change step encompasses the user manually performing the scheduling step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a first set of compute resources in a compute environment in claim 21, a non-transitory computer storage medium, a processor in claim 28, and a processor and a computer readable storage medium in claim 35. The compute resources, non-transitory storage medium, a processor are all recited at a high-level of generality (i.e. as a generic computer system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a first set of compute resources in a compute environment, a non-transitory computer storage medium, a processor, and a processor and a computer readable storage medium to perform determining, determining, determining a cost, and making scheduling change amounts to no more than mere instructions to apply the exception suing a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Accordingly, the claims are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,951,487. Although the claims at issue are not identical, they are not patentably distinct from each other because both steps comprise substantially the same elements. For example, functions performed by the steps of claim 21+23+24 of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,951,487. The steps of determining, determining, and determining a cost, and making the scheduling change are similar to the steps of determining, determining, and determining a cost, and making the scheduling change of the U. S. Patent No. 10,951,487. The difference is the claims in the U. S. Patent No. 10,951,487 having limitation “determining an availability of compute resources within a compute environment for a reservation for a workload; provisioning a compute resource within the compute environment to make the scheduling change” which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/171152 into the narrower limitation of the U.S. Patent No. 10,951,487 as the broader limitations can encompass more than the narrower limitations and are anticipated by the narrower claim.

Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,491,064. Although the claims at issue are not identical, they are not patentably distinct from each other because both steps comprise substantially the same elements. For example, functions performed by the steps of claim 21+23+24 of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 9,491,064. The steps of determining, determining, and determining a cost, and making the scheduling change are similar to the steps of determining, determining, and determining a cost, and rescheduling of the U. S. Patent No. 9,491,064. The difference is the claims in the U. S. Patent No. 9,491,064 having limitation “determining an availability of compute resources within a compute environment for a reservation for a workload to yield a determination; provisioning a compute resource associated with the possible workload scheduling changes; taking into account the cost, rescheduling the workload in the compute environment prior to other workload in a queue of workload consuming compute resources in the compute environment” which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/171152 into the narrower limitation of the U.S. Patent No. 9,491,064 as the broader limitations can encompass more than the narrower limitations and are anticipated by the narrower claim.

Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,069,611. Although the claims at issue are not identical, they are not patentably distinct from each other because both steps comprise substantially the same elements. For example, functions performed by the steps of claim 21+23+24 of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 9,069,611. The steps of determining, determining, and determining a cost, and making the scheduling change are similar to the steps of determining, determining, and determining a cost, and making the scheduling change of the U. S. Patent No. 9,069,611. The difference is the claims in the U. S. Patent No. 9,069,611 having limitation “determining, at a current time, an availability of compute resources … according to the scheduled time; based on the analysis, determining an ability of the compute environment to satisfy … provisioning a compute resource associated with the possible workload scheduling changes; …taking into account the cost, rescheduling the workload in the compute environment prior to other workload in a queue of workload consuming compute resources in the compute environment” which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/171152 into the narrower limitation of the U.S. Patent No. 9,069,611 as the broader limitations can encompass more than the narrower limitations and are anticipated by the narrower claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagasawa US Pub 2002/0116234 (hereafter Nagasawa) in view of Bril et al. SU Pub 2003/0009506 (hereafter Bril) and further in view of Horikawa US Pub 2005/0010608 (hereafter Horikawa).

References Nagasawa, Bril and Horikawa are cited in the IDS filed on 2/23/21.

As per claim 22, Nagasawa teaches the invention substantially as claimed including a method comprising: determining that using a first set of compute resources in a compute environment to process a workload will satisfy a service level specified in a service level agreement associated with the workload (para[0046, 0070-0075], determine whether the resources with satisfactory performance according to SLA is available to be reserved).
Nagasawa does not explicitly teach determining that making a scheduling change for another workload in the compute environment will make available at least one compute resource not in the first set of compute resources and that processing the workload using the at least one compute resource will provide a better service level than the service level specified in the service level agreement; determining a cost for making the scheduling change; and in response to the cost being below a threshold, making the scheduling change.
However, Bril teaches determining that making a scheduling change for another workload in the compute environment will make available at least one compute resource not in the first set of compute resources and that processing the workload using the at least one compute resource will provide a better service level than the service level specified in the service level agreement (abstract, para[0022-0023], claim 4 and 5, (another workload) does not use its complete allocated more important guaranteed budget (representing resources for another workload), reallocate the unused budget to the less important budget (current workload), where the less important task already satisfied the service level with its guaranteed resource budget for the quality of service (first quality of service, acceptable level), and when it is reallocated, the less important task can operate at a different quality of service level, from first quality of service to second (higher) quality of service level), thus even if the quality of service level at the first level, it can be improved to the second level by reallocating the unused resources of another task).
It would have been obvious to one having ordinary skill in the art at the time invention was made to incorporate Bril’s teaching to Nagasawa’s invention in order to provide a method that reallocates not used resources to different types of tasks in an improved way to achieve a better quality of service for the tasks (para[0017, 0022)).
Nagasawa and Bril do not explicitly teach a better service level than the service level specified in the service level agreement; determining a cost for making the scheduling change; and in response to the cost being below a threshold, making the scheduling change.
However, Horikawa teaches a better service level than the service level specified in the service level agreement (para[0046, 0082, 0086, 0102-0103, 0113], FIG. 14, if no agent (resource) is available for the delayed job (not finished until time passes the maximum execution time of the job, SLA), jobs scheduled in the same time are rearranged in priority sequence with reference to the priority of the job, thus if a job with lower priority than the delayed job is found, the jobs with lower priority are rescheduled; therefore the service level for the delayed job is improved (completed before the final end date) by changing the lower priority job schedule); 
determining a cost for making the scheduling change (para[0102-0103], FIG. 17, calculate the execution cost of the resources to be used by the rescheduled job);
and in response to the cost being below a threshold, making the scheduling change (para[0046, 0086, 0102-0103, 0113], the lower priority job is rescheduled, if the cost is less than maximum permissible cost, to improve the service level of the current job (if a fault occurs or performance is degraded in execution server)).
It would have been obvious to one having ordinary skill in the art at the time invention was made to incorporate Horikawa’s teaching to Nagasawa and Bril’s invention in order to provide an improved job operation and management technique of reconfiguring a job schedule in consideration of another computer and another job schedule when a fault or performance degrade occurs in a computer that execute the job (para[0006-0008)).

As per claim 22, Bril teaches further comprising making the scheduling change irrespective of a priority level of the workload, (abstract, para[0022-0023], claim 4 and 5, reallocate the unused budget of more important (higher priority) task to the less important (lower priority) budget, thus priority of workloads are not considered).

As per claim 23, Nagasawa, Bril and Horikawa teach the method of claim 21, Horikawa teaches further comprising determining that the scheduling change will provide the better service level based on the cost (para[0046, 0086, 0102-0103, 0113], the lower priority job is rescheduled, if the cost is less than maximum permissible cost, to improve the service level of the current job (if a fault occurs or performance is degraded in execution server)).

As per claim 24, Nagasawa teaches further comprising provisioning the at least one compute resource for the workload (para[0073], FIG. 2, resource reservation ticket represents the provisioned compute resources for the workload).

As per claim 25, Nagasawa teaches further comprising determining an availability of the first set of compute resources in terms of one or more of: a required operating system, hardware architecture, network adapters, real memory, virtual memory, internal and external disk storage, a software application, a resource state, a reservation, and a political policy (para[0037, 0047, 0072], available resource provider provides software resources such as application software).

As per claim 26, Horikawa teaches further comprising determining a time frame in which the workload must complete to fulfill the service level (para[0050], final end date and time indicates a time when the job has to be finished).

As per claim 27, Horikawa teaches further comprising: analyzing a workload schedule associated with a node to be rescheduled; selecting at least one node; and in response to the at least one node becoming available, instructing a scheduling service to schedule the at least one node (para[0093-0096, 0110-0113], FIG. 19, replacing the job2 with job 4, when the server 1 is available after job 1 is finished, with a minimal impact, considering the cost and priorities).

As per claim 28, it is a non-transitory computer-storage medium claim of claim 21, thus it is rejected for the same rationale.

As per claim 29, it is a non-transitory computer-storage medium claim of claim 22, thus it is rejected for the same rationale.

As per claim 30, it is a non-transitory computer-storage medium claim of claim 23, thus it is rejected for the same rationale.

As per claim 31, it is a non-transitory computer-storage medium claim of claim 24, thus it is rejected for the same rationale.

As per claim 32, it is a non-transitory computer-storage medium claim of claim 25, thus it is rejected for the same rationale.

As per claim 33, it is a non-transitory computer-storage medium claim of claim 26, thus it is rejected for the same rationale.

As per claim 34, it is a non-transitory computer-storage medium claim of claim 27, thus it is rejected for the same rationale.

As per claim 35, it is a system claim of claim 21, thus it is rejected for the same rationale.

As per claim 36, it is a system claim of claim 22, thus it is rejected for the same rationale.

As per claim 37, it is a system claim of claim 23, thus it is rejected for the same rationale.

As per claim 38, it is a system claim of claim 24, thus it is rejected for the same rationale.

As per claim 39, it is a system claim of claim 26, thus it is rejected for the same rationale.

As per claim 40, it is a system claim of claim 27, thus it is rejected for the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195